Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11-12, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-16 of U.S. Patent No. 10,611, 883 B2 to Kim et al. in view of US 2004/0010028 A1 to Nuckolls and US 2001/0043546   A1 to Kumacheva et al. (Kumacheva).
Example:
10,611,883 B2, Claim 1
16/163,262, Claims 1 and 12
A touch sensitive element, comprising: an electroactive layer formed of a linear boron nitride polymer; and an electrode disposed on at least one surface of the electroactive layer, to apply an electric field to the electroactive layer to induce 




    PNG
    media_image1.png
    125
    149
    media_image1.png
    Greyscale

where R.sub.1 is a C.sub.1 to C.sub.20 alkyl group, a C.sub.1 to C.sub.20 alkenyl group, a C.sub.1 to C.sub.20 alkynyl group, a C.sub.5 to C.sub.20 aryl group, a C.sub.3 to C.sub.20 cycloalkyl croup, a C.sub.1 to C.sub.20 haloalkyl group or a halide group, and R.sub.2 is a C.sub.1 to C.sub.20 alkyl group, a C.sub.1 to C.sub.20 alkenyl group, a C.sub.1 to C.sub.20 alkynyl group, a C.sub.5 to 


    PNG
    media_image2.png
    288
    400
    media_image2.png
    Greyscale

wherein R3 is a C1 to C20 alkyl group, a C1 to C20 alkenyl group, a C1 to C20 alkynyl group, a C5 to C20 aryl group, a C3 to C20 cycloalkyl group, a C1 to C20 haloalkyl group, halide group or hydrogen, and R4 is a C1 to C20 haloalkyl group or halide group, and m is an arbitrary integer.
1, 13, 14
1, 11, 12
15
16
16
17

Claim 1 of U.S. Patent No. 10,611,883 B2 does not teach the electroactive matrix includes a core particle formed of a piezoelectric ceramic having a hydroxyl group on a surface thereof and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle by a hydrogen bond
Nuckolls teaches the piezoelectric ceramic includes a hydroxyl group (Nuckolls’ Par. 34), and wherein the piezoelectric ceramic and the electroactive polymer are bonded by a hydrogen bond (Nuckolls’ Par. 17).
Kumacheva teaches a core particle formed on a surface thereof (Pars. 7, 36, 41) and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle (Pars. 7, 36, 41).
It would have been obvious to have modified claim 1 of U.S. Patent No. 10,611,883 B2 with the teaching of Nuckolls and Kumacheva to increase piezoelectric response as suggested by Nuckolls (Par. 19) and to provide an improved read/detection speed as suggested by Kumacheva (Par. 43).

Claims 1-2, 5, 11-12 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 15-21 of U.S. Patent No. 10,752,737 B2 to Kim et al. in view of US 2004/0010028 A1 to Nuckolls and US 2001/0043546 A1 to Kumacheva et al. (Kumacheva).
Example:
10,752,737 B2, Claim 1
16/163262, Claims 1 and 12
A display device, comprising: a display panel configured to display an image; and a touch sensitive element on an upper surface or a lower surface of the display panel, wherein the touch sensitive element includes an electroactive layer formed of a linear boron nitride polymer and an electrode on at least one surface of the electroactive layer, to apply an electric field to the electroactive layer to generate vibration;
Claim 1. A touch sensitive device, comprising: an electroactive layer formed of an electroactive matrix, wherein the electroactive matrix includes a core particle formed of a piezoelectric ceramic having a hydroxyl group on a surface thereof and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle by a hydrogen bond; and an electrode disposed on at least one surface of the electroactive layer.
wherein the linear boron nitride polymer comprises a repeating unit represented by Chemical Formula 1


    PNG
    media_image3.png
    109
    163
    media_image3.png
    Greyscale

where R.sub.1 is a C.sub.1 to C.sub.20 alkyl group, a C.sub.1 to C.sub.20 alkenyl group, a C.sub.1 to C.sub.20 alkynyl group, a C.sub.5 to C.sub.20 aryl group, a C.sub.3 to C.sub.20 cycloalkyl group, a C.sub.1 to C.sub.20 haloalkyl group or a halide group, and R.sub.2 is a C.sub.1 to C.sub.20 alkyl group, a C.sub.1 to C.sub.20 alkenyl group, a C.sub.1 to C.sub.20 alkynyl group, a C.sub.5 to C.sub.20 aryl group, a C.sub.3 to C.sub.20 cycloalkyl group, a C.sub.1 to C.sub.20 haloalkyl group, a halide group or hydrogen, and x is an integer of 100 or larger.


    PNG
    media_image2.png
    288
    400
    media_image2.png
    Greyscale

 wherein R3 is a C1 to C20 alkyl group, a C1 to C20 alkenyl group, a C1 to C20 alkynyl group, a C5 to C20 aryl group, a C3 to C20 cycloalkyl group, a C1 to C20 haloalkyl group, halide group or hydrogen, and R4 is a C1 to C20 haloalkyl group or halide group, and m is an arbitrary integer.

Claims 1, 2, 5, 11-12, 15
Claim 2
Claim 16
Claims 3, 6
Claim 17

Claim 1 of U.S. Patent No. 10,611,883 B2 does not teach the electroactive matrix includes a core particle formed of a piezoelectric ceramic having a hydroxyl group on a 
Nuckolls teaches the piezoelectric ceramic includes a hydroxyl group (Nuckolls’ Par. 34), and wherein the piezoelectric ceramic and the electroactive polymer are bonded by a hydrogen bond (Nuckolls’ Par. 17).
Kumacheva teaches a core particle formed on a surface thereof (Pars. 7, 36, 41) and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle (Pars. 7, 36, 41).
It would have been obvious to have modified claim 1 of U.S. Patent No. 10,752,737 with the teaching of Nuckolls and Kumacheva to increase piezoelectric response as suggested by Nuckolls (Par. 19) and to provide an improved read/detection speed as suggested by Kumacheva (Par. 43).

Claims 1, 8-10, 13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6, 13-14, 16-27 and 20 of U.S. Patent No. 10,795,470 to Ryu et al. in view of US 2004/0010028 A1 to Nuckolls and US 2001/0043546 A1 to Kumacheva et al. (Kumacheva).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim touch sensitive device consisting of the same polyphosphazene formula.
Example:
16/019,935, Claim 1
16/163,262, Claims 1 and 9

Claim 1.  A touch sensitive device, comprising: an electroactive layer formed of an electroactive matrix, wherein the electroactive matrix includes a core particle formed of a piezoelectric ceramic having a hydroxyl group on a surface thereof and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle by a hydrogen bond; and an electrode disposed on at least one surface of the electroactive layer.
wherein the polyphosphazene is represented by the following Chemical Formula 2:

    PNG
    media_image4.png
    115
    116
    media_image4.png
    Greyscale

 wherein: R3 is an unsubstituted C6 to C5o aryloxy group; R4 is a C6 to C5o aryloxy group substituted with one or 

    PNG
    media_image5.png
    292
    340
    media_image5.png
    Greyscale

wherein R1 and R2 are the same or different and are each independently a substituted or unsubstituted C6 to C5o aryloxy group, and at least one of R1 and 

Claims 1, 8-9, 13
Claims 3, 5, 6, 14, 20
Claim 10
Claims 16, 17
Claim 16

Claim 1 of U.S. Patent No. 10,611,883 B2 does not teach the electroactive matrix includes a core particle formed of a piezoelectric ceramic having a hydroxyl group on a surface thereof and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle by a hydrogen bond
Nuckolls teaches the piezoelectric ceramic includes a hydroxyl group (Nuckolls’ Par. 34), and wherein the piezoelectric ceramic and the electroactive polymer are bonded by a hydrogen bond (Nuckolls’ Par. 17).
Kumacheva teaches a core particle formed on a surface thereof (Pars. 7, 36, 41) and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle (Pars. 7, 36, 41).
It would have been obvious to have modified claim 1 of U.S. Patent No. 10,795,470  with the teaching of Nuckolls and Kumacheva to increase piezoelectric response as suggested by Nuckolls (Par. 19) and to provide an improved read/detection speed as suggested by Kumacheva (Par. 43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0067449 A1 to Yoshikawa et al. (Yoshikawa), U.S. Patent Application Publication No. US 2004/0010028 A1 to Nuckolls and U.S. Patent Application Publication No. US 2001/0043546 A1 to Kumacheva et al. (Kumacheva).
As to claim 1, Yoshikawa discloses a touch sensitive device (Fig. 2, Par. 31), comprising: an electroactive layer formed of an electroactive matrix (Fig. 2-3, Pars. 72, 113), wherein the electroactive matrix has a structure in which a piezoelectric ceramic and an electroactive polymer (EAP) (Fig. 2-3, Pars. 72, 113); and an electrode (2a, 2b) disposed on at least one surface of the electroactive layer (Fig. 2-3a, Pars. 72-73).
Yoshikawa does not expressly disclose a piezoelectric ceramic having a hydroxyl group which bonds by a hydrogen bond.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Nuckolls to increase piezoelectric response as suggested by Nuckolls (Par. 19).
Yoshikawa as modified does not expressly disclose a core particle formed on a surface thereof and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle.
Kumacheva discloses a core particle formed on a surface thereof (Pars. 7, 36, 41) and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle (Pars. 7, 36, 41).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Kumacheva to provide an improved read/detection speed as suggested by Kumacheva (Par. 43).
As to claim 14, see claims 1.  Yoshikawa further discloses a display panel (inside substrate 4) (Par. 59), and a touch sensitive device (2a, 2b) above or below the display panel (inside substrate 4) (Fig. 2, Par. 59).
As to claim 16, Yoshikawa discloses an add-on type touch panel (3) which is separately disposed on the display panel (inside substrate 4) (Fig. 2, Par. 59), wherein the touch sensitive device (2a, 2b) is disposed between the display panel (inside substrate 4) and the touch panel (3) (Fig. 2, Par. 62).
Claim 3-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0067449 A1 to Yoshikawa et al. (Yoshikawa), U.S. Patent Application Publication No. US 2004/0010028 A1 to Nuckolls and U.S. Patent Application Publication No. US 2001/0043546 A1 to Kumacheva et al. (Kumacheva); in view of U.S. Patent Application Publication No. US 2016/0187985 A1 to Lim et al. (Lim).
As to claim 3, Yoshikawa as modified discloses the piezoelectric ceramic includes a hydroxyl group on a surface ((Nuckolls’ Par. 34, Kumacheva’s Pars. 7, 36, 41).  It would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Nuckolls and Kumacheva to increase piezoelectric response as suggested by Nuckolls (Par. 19) and to provide an improved read/detection speed as suggested by Kumacheva (Par. 43).
Yoshikawa does not expressly disclose the piezoelectric ceramic is a perovskite type nano particle represented by ABO3.
Lim discloses the piezoelectric ceramic is a perovskite type nano particle represented by ABO3 and includes a hydroxyl group on a surface (Pars. 33, 45, 48, 54, 62-63).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Lim to provide a display device with enhanced bending ability as suggested by Lim (Par. 11).
As to claim 18, see claim 3.
3 (KNN), BiNaTiO3 (BNT), Bi(Na, K) TiO3 (BNKT), and BiKTiO3 (BKT) (Lim’s Pars. 33, 45, 48, 54, 62-63).  It would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Lim to provide a display device with enhanced bending ability as suggested by Lim (Par. 11).

Claim 5-7, 11, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0067449 A1 to Yoshikawa et al. (Yoshikawa), U.S. Patent Application Publication No. US 2004/0010028 A1 to Nuckolls and U.S. Patent Application Publication No. US 2001/0043546 A1 to Kumacheva et al. (Kumacheva); in view of U.S. Patent Application Publication No. 2007/0139216 A1 to Breed.
As to claim 5, Yoshikawa does not expressly disclose the electroactive polymer includes a halide group. 
Breed discloses the electroactive polymer includes a halide group (Par. 44).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Breed since it is inexpensive as suggested by Breed (Par. 391).
As to claim 15, see claim 5.
As to claim 6, Yoshikawa as modified discloses the electroactive polymer is a ferroelectric polymer (Nuckolls’ Pars. 17, 34, 41).  It would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Nuckolls to increase piezoelectric response as suggested by Nuckolls (Par. 19).

Breed discloses the electroactive polymer is polyvinylidene fluoride (PVDF) (Par. 391). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Breed since it is inexpensive as suggested by Breed (Par. 391).
As to claim 11, Yoshikawa discloses the electroactive polymer is a linear boron nitride polymer (Par. 87).
As to claim 17, Yoshikawa discloses the display panel is a liquid crystal display panel (Par. 109) which includes a 43Attorney Docket No.: 6701-0204PUS 1 touch sensor configured to be integrated in the display panel (Fig. 2, Pars. 59, 62); a backlight unit (light-emitting element) disposed below the liquid crystal display panel (Fig. 2, Par. 110), and the touch sensitive device is disposed between the liquid crystal display panel and the backlight unit (Fig. 2, Pars. 59, 62, 109-110).
As to claim 20, Yoshikawa does not expressly disclose the electroactive polymer is PVDF or polyphosphazene in which an aryloxy group is substituted in a phosphorus atom.
Breed discloses the electroactive polymer is PVDF (Par. 391) (omitting or statement of “polyphosphazene in which an aryloxy group is substituted in a phosphorus atom”). 
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0067449 A1 to Yoshikawa et al. (Yoshikawa), U.S. Patent Application Publication No. US 2004/0010028 A1 to Nuckolls and U.S. Patent Application Publication No. US 2001/0043546 A1 to Kumacheva et al. (Kumacheva); in view of U.S. Patent Application Publication No. 2007/0139216 A1 to Breed; further in view of U.S. Patent No. US 4,933,479 to Kotaka.
As to claim 8, Yoshikawa as modified does not expressly disclose the electroactive polymer is polyphosphazene in which an aryloxy group is substituted in a phosphorus atom
Kotaka discloses the electroactive polymer is polyphosphazene in which an aryloxy group is substituted in a phosphorus atom (Col. 3, lines 45-46) (instead of PVDF (col 1, lines 15-25), polyphosphazene, wherein a phosphorus atom in a backbone of the polyphosphazene (-(NP(X)a(Y)b)-, general formula [I], col 3, lines 17-30) is substituted with an aryloxy group (X and Y are each aryloxy, col 3, lines 45-46), is used for the purpose of providing the desired rubber elasticity and piezoelectric effect sufficient for practical use (Col. 1, lines 40-45)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yoshikawa as modified with .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0067449 A1 to Yoshikawa et al. (Yoshikawa), U.S. Patent Application Publication No. US 2004/0010028 A1 to Nuckolls and U.S. Patent Application Publication No. US 2001/0043546 A1 to Kumacheva et al. (Kumacheva); in view of U.S. Patent Application Publication No. US 2013/0334930 A1 to Kang et al. (Kang) and U.S. Patent No. US 4,933,479 to Kotaka.
As to claim 4, Yoshikawa as modified does not expressly disclose the piezoelectric ceramic is at least one selected from a group consisting of (K, Na) NbO3 (KNN).
Kang discloses the piezoelectric ceramic is at least one selected from a group consisting of (K, Na) NbO3 (KNN) (Par. 38). 
It would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Kang since it’s easily synthesized and the particle size can be easily adjusted as suggested by Kang (Par. 39).
Yoshikawa as modified does not expressly further disclose the electroactive polymer is polyphosphazene in which an aryloxy group is substituted in a phosphorus atom.
Kotaka discloses the electroactive polymer is polyphosphazene in which an aryloxy group is substituted in a phosphorus atom (Col. 3, lines 45-46) (instead of PVDF (col 1, lines 15-25), polyphosphazene, wherein a phosphorus atom in a backbone of the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yoshikawa as modified with the teaching of Kotaka to obtain the desired rubber elasticity and piezoelectric effect sufficient for practical use as suggested by Kotaka (Col. 1, lines 40-45).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0067449 A1 to Yoshikawa et al. (Yoshikawa), U.S. Patent Application Publication No. US 2004/0010028 A1 to Nuckolls and U.S. Patent Application Publication No. US 2001/0043546 A1 to Kumacheva et al. (Kumacheva); in view of U.S. Patent Application Publication No. 2006/0207720 A1 to Yoshizawa et al. (Yoshizawa720).
As to claim 19, Yoshikawa discloses the piezoelectric ceramic is at least one of (K, Na) NbO3 (KNN), BiNaTiO3 (BNT), Bi(Na, K) TiO3 (BNKT), and BiKTiO3 (BKT).
Yoshikawa720 discloses the piezoelectric ceramic is at least BiKTiO3 (BKT) (Par. 87).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Yoshikawa720 to improve performance and processability as suggested by Yoshizawa720 (Par. 85).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-20 have been considered but are moot because in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Kumacheva as necessitated by amendments.  Please see above for full basis of rejection as taught by Yoshikawa and Nuckolls in view of Kumacheva.
The drawing(s) has been amended; therefore, the Examiner withdraws the drawing objection.
The claim(s) has been amended; therefore, the Examiner withdraws the claim objection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0008675 A1 to Maliakal teaches an electroactive material with particle core surrounded by a polymer covering of strands of electroactive polymer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692